Case 1:20-cv-01652-LPS Document 129-3 Filed 10/21/20 Page 1 of 6 PageID #: 2142




                           Exhibit C
Case
Case1:17-cv-01846-LPS-JLH
     1:20-cv-01652-LPS Document
                          Document
                                129-3
                                   65 Filed
                                       Filed10/21/20
                                             09/16/20 Page
                                                      Page21of
                                                             of669
                                                                 PageID
                                                                   PageID
                                                                        #: #:
                                                                           2143
                                                                              893




                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE

 EMERSON ELECTRIC CO.,                    )
                                          )
               Plaintiff,                 )
                                          )
   v.                                     ) C.A. No. 17-1846-LPS-JLH
                                          )
 EMERSON QUIET KOOL CO. LTD., and         ) REDACTED -
 HOME EASY LTD.,                          ) PUBLIC VERSION
                                          )
               Defendants.                )


    LETTER TO THE HONORABLE JENNIFER L. HALL FROM ADAM W. POFF

 Dated: September 11, 2020                  YOUNG CONAWAY STARGATT &
                                            TAYLOR, LLP

 OF COUNSEL:                                Adam W. Poff (No. 3990)
 George D. Moustakas                        Robert M. Vrana (No. 5666)
 Lisa M. DuRoss                             Rodney Square
 HARNESS, DICKEY & PIERCE, PLC              1000 North King Street
 5445 Corporate Drive, Suite 200            Wilmington, DE 19801
 Troy, MI 48098                             302-571-6600
 (248) 641-1600                             apoff@ycst.com
 mbrennan@hdp.com                           rvrana@ycst.com
 gdmoustakas@hdp.com
 lduross@hdp.com                            Attorneys for Plaintiff

 Joel R. Samuels
 HARNESS, DICKEY & PIERCE, PLC
 7700 Bonhomme, Suite 400
 Clayton, MO 63105
 (314) 726-7509
 jsamuels@hdp.com
Case
Case1:17-cv-01846-LPS-JLH
     1:20-cv-01652-LPS Document
                          Document
                                129-3
                                   65 Filed
                                       Filed10/21/20
                                             09/16/20 Page
                                                      Page32of
                                                             of669
                                                                 PageID
                                                                   PageID
                                                                        #: #:
                                                                           2144
                                                                              894
                                                                                        WILMINGTON
                                                                                       RODNEY SQUARE
                                                                                         NEW YORK
                                                                                 ROCKEFELLER CENTER
                                                                                           Adam W. Poff
                                                                                          P 302.571.6642
                                                                                          F 302.576.3326
                                                                                          apoff@ycst.com

                                      September 11, 2020

 Via ECF Filing                                                     REDACTED - PUBLIC
 The Honorable Jennifer L. Hall                                     VERSION
 United States District Court for the District of Delaware
 J. Caleb Boggs Federal Building
 844 North King Street
 Wilmington, DE 19801
                Re:    Emerson Electric Co. v. Emerson Quiet Kool Co. Ltd. and Home Easy
                       Ltd., No. 17-cv-01846-LPS-JLH, D. Del.
 Dear Judge Hall,
         We write on behalf of Plaintiff Emerson Electric Co. (“Emerson Electric”) to defend the
 common interest privilege (“the Privilege”) that the United States District Court for the
 District of New Jersey confirmed, under identical facts and judicial support as presented here,
 in a suit brought against these Defendants.1 In the New Jersey action, Judge Kiel, having
 considered the same arguments Defendants make here, denied Defendants’ motion to compel,
 ruling “that [Emerson Radio] and Emerson Electric Co. share a common interest in preventing
 actual or likely confusion by the alleged improper actions of defendants, and therefore, the
 Privilege applies.” Ex. 1. Defendants’ attempt at a second bite at the proverbial apple must fail.
        Emerson Radio Corp. (“Emerson Radio”), the plaintiff in the New Jersey suit, and
 Emerson Electric each seek redress for Defendants’ infringing use of the mark EMERSON
 QUIET KOOL. Emerson Electric and Emerson Radio share a common legal interest in
 stopping Defendants’ infringement and entered into a Common Interest Agreement. Ex. 2.
 Communications shared pursuant to the Common Interest Agreement are the subject of
 Defendants’ motion to compel. Those communications are protected under both the Privilege
 and the work product doctrine.
         Defendants contend that two rights holders seeking to enjoin the same conduct by the
 same defendants is somehow improper. Defendants offer no substantiation for their claim, nor
 any justification for setting aside the Privilege. Defendants seek readjudication here of the
 New Jersey court’s recognition of the Privilege based on the same arguments and law. Ex. 3.
 As noted above, Judge Kiel denied Defendants’ motion to compel, ruling “that [Emerson
 Radio] and Emerson Electric Co. share a common interest in preventing actual or likely confusion
 by the alleged improper actions of defendants, and therefore, the Privilege applies.” Ex. 1. Judge
 Kiel directed Emerson Radio to prepare and submit a privilege log “setting forth all documents

 1
  Emerson Radio Corp. v. Emerson Quiet Kool Co. Ltd. and Home Easy Ltd., No. 2:17-cv-
 05358-SDW-LDW (D. N.J.).
Case
Case1:17-cv-01846-LPS-JLH
     1:20-cv-01652-LPS Document
                          Document
                                129-3
                                   65 Filed
                                       Filed10/21/20
                                             09/16/20 Page
                                                      Page43of
                                                             of669
                                                                 PageID
                                                                   PageID
                                                                        #: #:
                                                                           2145
                                                                              895




 withheld from production based on the Privilege.” Id. Defendants did not seek reconsideration
 of Judge Kiel’s order and instead ask this Court to reach a different result.
         Emerson Electric and Emerson Radio each use, and own federal registrations for, marks
 consisting or comprising EMERSON for different types of goods. For almost a century, Emerson
 Electric and Emerson Radio have reached agreements regarding their use and registration of their
 respective EMERSON marks, and safeguarding against third-party unauthorized use. In 2004,
 Emerson Electric and Emerson Radio executed a General Trademark Agreement, which




                  The Common Interest Agreement

                               The documents at issue were all exchanged in furtherance of the
 common legal interest – prosecuting trademark infringement claims and stopping Defendants’
 infringing use. See Major League Baseball Properties, Inc. v. Salvino, Inc., No. 00 CIV.2855 JCF,
 2003 WL 21983801, at *1 (S.D.N.Y. Aug. 20, 2003) (upholding common interest privilege over
 communications regarding enforcement of trademark rights).
          The common interest privilege “protects communications between clients and attorneys
 allied in a common legal cause” AgroFresh Inc. v. Essentiv LLC, No. CV 16-662 (MN), 2019 WL
 4917894, at *2 (D. Del. Oct. 4, 2019)(citations removed). The privilege “allows attorneys
 representing different clients with similar legal interests to share information without having to
 disclose it to others. In re Teleglobe Commc'ns Corp., 493 F.3d 345, 364 (3d Cir. 2007), as
 amended (Oct. 12, 2007). 3 The parties’ legal interests need only be “substantially similar,” not
 identical. Teleglobe, 493 F.3d at 365; Louisiana Mun. Police Retirement System v. Sealed Air
 Corp., 253 F.R.D. 300, 310 (D. N.J. 2008)(“The interests of the parties need not be identical,
 any may even be adverse in some respects”)(citations removed).
         Defendants assert that it is “antithetical” to apply the Privilege because Emerson Electric
 and Emerson Radio are separate companies with separate trademark rights and therefore have
 “purely a commercial interest” in stopping Defendants’ infringement. This does not make sense.
 The Privilege is designed to protect communications between unrelated companies. The Privilege
 applies even if the parties have different interests and does not require an identical legal strategy.
 Louisiana, 253 F.R.D. 309-11. Moreover, Defendants do not explain how Emerson Electric and
 Emerson Radio have “purely a commercial interest” in stopping Defendant’s infringement.4

 2
     The Common Interest Agreement                                                                    .
 3
  Defendants arguments regarding use of the term “joint defense” is meritless. The terms
 “common interest,” “community of interest” and “joint defense” are “used interchangeably.”
 McLane Foodservice, Inc. v. Ready Pac Produce, Inc., No. CIV. 10-6076 RMB/JS, 2012 WL
 1981559, at *1 (D.N.J. June 1, 2012).
 4
     Nevertheless, “the fact there may be an overlap of commercial and legal interests ... does not
                                                    2
Case
Case1:17-cv-01846-LPS-JLH
     1:20-cv-01652-LPS Document
                          Document
                                129-3
                                   65 Filed
                                       Filed10/21/20
                                             09/16/20 Page
                                                      Page54of
                                                             of669
                                                                 PageID
                                                                   PageID
                                                                        #: #:
                                                                           2146
                                                                              896




 Further, although Emerson Electric and Emerson Radio use different EMERSON marks on
 different products, this does not preclude a shared legal interest in protecting their respective
 trademarks against Defendants infringement.
         Defendants cite the fact that there are two suits as justifying their assertion that Emerson
 Electric and Emerson Radio are “colluding” with each other “presumably to drive Defendants out
 of business.”5 Defendants lack any basis for this speculation, and the fact that both parties exercise
 their First Amendment right to assert their respective trademark rights is not a basis to conclude
 that the common interest does not apply.6 Quite simply, there is nothing improper about both
 entities holding Defendants accountable for their unlawful conduct.
          Finally, the documents at issue are also designated as attorney work-product. Defendants
 bear the burden of establishing that a “substantial need” for the documents and/or a waiver of the
 privilege. See FRCP 26(3)(A)(ii); Louisiana, 253 F.R.D. at 311 (“The burden of establishing
 waiver of the work product doctrine falls on. . . the party seeking to establish waiver”). Defendants
 do not address the work-product designation and have not articulated any need for these documents
 or any harm that would result from non-disclosure.7 Defendants’ protests of “collusion” are not
 tied to any recognized legal theory, and, do not justify overriding the work-product designation.
         Emerson Electric requests this Court adopt Judge Kiel’s approach recognizing that
 Emerson Electric and Emerson Radio share a common legal interest in stopping Defendants’
 infringement and upholding the Privilege. Emerson Electric has provided a privilege log8
 identifying the documents withheld on the basis of the Privilege, consistent with the ruling in the
 New Jersey case. Adopting the same approach here serves the interest of judicial consistency and
 conserves judicial resources by avoiding an in camera review.9 Defendants have failed to meet
 their burden demonstrating that production of privileged information is necessary and/or that the
 common interest privilege does not apply. Defendants’ motion should be denied.




 negate the effect of the legal interests in establishing a community of interest.” MobileMedia
 Ideas LLC v. Apple Inc., 890 F. Supp. 2d 508, 515 (D. Del. 2012)(citations removed).
 5
  By Defendants’ logic, the mere formation of a joint defense group, which is common in cases
 before the Court, would seemingly be an act of improper collusion.
 6
  Defendants question “why the two parties chose to file two separate cases,” however,
 Defendants have not raised a joinder issue in either case. Emerson Electric submits joinder is
 improper because both parties have separate claims based on their respective rights.
 7
  Defendants’ failure to challenge Judge Kiel’s order suggests a lack of substantial need for the
 documents at issue.
 8
   Defendants raise alleged inconsistencies in the documents reflected on Emerson Electric’s and
 Emerson Radio’s respective privilege logs. Yet, any inconsistencies do not warrant a finding of
 no community of interest. Moreover, the differences undercut Defendants’ claim of “collusion”-
 if Emerson Electric and Emerson Radio were “colluding,” one would expect identical logs.
 9
     Judge Kiel considered briefing and oral argument, but did not review the documents in camera.

                                                   3
Case
Case1:17-cv-01846-LPS-JLH
     1:20-cv-01652-LPS Document
                          Document
                                129-3
                                   65 Filed
                                       Filed10/21/20
                                             09/16/20 Page
                                                      Page65of
                                                             of669
                                                                 PageID
                                                                   PageID
                                                                        #: #:
                                                                           2147
                                                                              897




                              Sincerely,
                              /s/ Adam W. Poff
                              Adam W. Poff (No. 3990)


 cc: All counsel of record (by email)




                                                 4
